PER CURIAM.
We initially accepted review of the decision in R.J. Reynolds Tobacco Co. v. Sherman, 79 So.3d 887 (Fla. 4th DCA 2012), a per curiam affirmance citing to R.J. Reynolds Tobacco Co. v. Brown, 70 So.3d 707 (Fla. 4th DCA 2011), because we accepted jurisdiction in Brown based on express and direct conflict. We have since discharged jurisdiction in Brown. Therefore, there is no basis to exercise jurisdiction in this case. Accordingly, we hereby discharge jurisdiction and dismiss review.
No motion for rehearing will be entertained by the Court. See Fla. R.App. P. 9.330(d)(2).
*931POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, LABARGA, and PERRY, JJ., concur.